Citation Nr: 0825826	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-34 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for right plantar fasciitis.  

2.  Entitlement to an initial rating greater than 10 percent 
for left plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1984 to March 
1988 and from April 1989 to September 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted, in pertinent part, service connection 
and assigned the following disability ratings: 10 percent 
each for right and left plantar fasciitis, zero percent for 
degenerative disc disease of the lumbar spine, and zero 
percent for right ear hearing loss.  The veteran disagreed 
with this decision in October 2005 with respect to the 
disability ratings assigned to the service-connected right 
and left plantar fasciitis, degenerative disc disease of the 
lumbar spine, and right ear hearing loss.  He perfected a 
timely appeal only for higher ratings for service-connected 
degenerative disc disease of the lumbar spine and right and 
left plantar fasciitis.  

In an October 2007 rating decision, the RO assigned a higher 
20 percent rating for the veteran's service-connected 
degenerative disc disease of the lumbar spine effective 
November 21, 2006.  In a November 2007 statement, the veteran 
indicated that he was satisfied with the current rating for 
his service-connected back condition but wished to continue 
his appeal regarding his right and left plantar fasciitis.  
Thus, the Board finds that the increased rating claim for 
degenerative disc disease of the lumbar spine has been 
withdrawn.  See 38 C.F.R. § 20.204.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The evidence shows that the veteran's service-connected 
left and right plantar fasciitis each are no more than 
moderately disabling.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 
percent for right plantar fasciitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic 
Code (DC) 5284 (2007).

2.  The criteria for an initial rating greater than 10 
percent for left plantar fasciitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 4.71a, DC 5284 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The veteran's higher initial rating claims for left and right 
plantar fasciitis are "downstream" elements of the RO's 
grant of service connection for these disabilities in the 
currently appealed rating decision issued in October 2005.  
For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In March 2005, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete these claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the October 2005 rating decision was 
fully favorable to the veteran on the issue of service 
connection for right and left plantar fasciitis, and because 
the veteran's higher initial rating claims are being denied 
in this decision, the Board finds no prejudice to the veteran 
in proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Veterans Court) held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for 
higher initial ratings for right and left plantar fasciitis 
originates, however, from the grant of service connection for 
these disabilities.  Consequently, Vazquez-Flores is 
inapplicable.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  As to any duty to provide an examination and/or seek 
a medical opinion, the Board notes that in the case of a 
claim for disability compensation, the assistance provided to 
the claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA has 
provided the veteran with examinations to determine the 
current nature and severity of his service-connected right 
and left plantar fasciitis.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that his service-connected right and 
left plantar fasciitis are worse than currently evaluated.    

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In May 2005, the veteran was afforded a VA pre-discharge 
examination.  The veteran informed the examiner that steroid 
injections had been used to treat his bilateral plantar 
fasciitis in the past but the pain had not been alleviated 
with steroids.  Physical examination of the veteran's feet 
revealed well formed arches.  There was tenderness to 
palpation bilaterally with the plantar fascia joints and 
calcaneus consistent with plantar fasciitis.  There was no 
overt deformity noted of the right ankle but there was 
tenderness to palpation at the medial inferior malleolus.  
The examiner reported full active range of motion with no 
pain on motion of the right ankles.  X-rays of the right foot 
revealed a congenital metatarsus adductus involving the first 
three to four metatarsals due to a tailor's bunion.  There 
was also a small spur at the insertion of the plantar fascia.  
The diagnosis was bilateral plantar fasciitis.  

In February 2007, the veteran was afforded a second VA 
examination for his service-connected right and left plantar 
fasciitis.  The veteran informed the examiner that he had 
daily pain with no weakness, stiffness, heat, redness, or 
fatigability.  He described his morning pain between 5-7/10 
on a pain scale and reported variable pain in his heels which 
sharpened when standing.  The veteran also complained of a 
lack of endurance at rest after walking a mile, standing for 
one to two hours, and even after completion of a long day.  
He reported taking 800 milligrams of Motrin approximately 
five days a week for his pain and denied having flare-ups.  
In addition to Motrin, the veteran indicated that massaging 
his feet helped and shoe inserts often provided relief but 
his foot pain continued to have a mild to moderate effect on 
his occupation and daily activities.  Physical examination 
showed a normal gait without functional limitations, 
tenderness in the plantar area bilaterally, and no 
callosities, breakdown, unusual shoe wear pattern, or any 
skin and vascular changes.  Posture on standing, supination, 
pronation, and rising on toes and heels was normal on all 
positions and no hammertoes, high arch, claw foot, or other 
deformities were noted.  Range of motion testing of the 
veteran's ankles revealed 20 degrees of dorsiflexion, 30 
degrees of plantar flexion, 30 degrees of inversion, and 20 
degrees of eversion.  The examiner noted that there was no 
change in motion upon repeated and resisted testing of the 
ankles and toes and no additional limitation of motion.  The 
diagnosis was bilateral plantar fasciitis, symptomatic.  

The veteran's right and left plantar fasciitis each is 
evaluated as 10 percent disabling under DC 5284.  See 
38 C.F.R. § 4.71a, DC 5284.  Under DC 5284, a 10 percent 
rating is warranted for a moderate foot injury.  A 20 percent 
rating is warranted for a moderately severe foot injury.  A 
30 percent rating is warranted for a severe foot injury.  The 
note following DC 5284 provides that a 40 percent rating is 
warranted where there is actual loss of use of the foot.  Id.  

VA's Office of General Counsel (OGC) has held that DC 5284 is 
a more general Diagnostic Code under which a variety of foot 
injuries may be rated.  See VAOGCPREC 8-98 (Aug. 14, 1998).  
Some injuries to the foot, such as fractures and dislocations 
for example, may limit motion in the subtalar, midtarsal, and 
metatarsophalangeal joints.  Other injuries may not affect 
range of motion.  OGC also has held that, depending on the 
nature of the foot injury, DC 5284 may involve limitation of 
motion and therefore require consideration of 38 C.F.R. 
§§ 4.40 and 4.45.  Id.

The Board notes that the words "moderately severe" and 
"severe"" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The Board also 
notes that normal ankle dorsiflexion is zero to 20 degrees 
and normal plantar flexion is zero to 45 degrees.  See 38 
C.F.R. § 4.71a, Plate II (2007).  

The Board finds that the preponderance of the evidence is 
against assigning initial ratings greater than 10 percent for 
the veteran's service-connected right and left plantar 
fasciitis.  The medical evidence of record shows that the 
veteran's right and left plantar fasciitis is manifested by 
pain along with a tailor's bunion involving the first three 
to four metatarsals on the right foot, a small spur near the 
plantar fascia of the right foot, calcaneus, and tenderness 
to palpation bilaterally with the plantar fascia joints and 
medial inferior malleolus.  As the evidence shows that the 
veteran's symptomatology has been limited mostly by pain, the 
service-connected right and left plantar fasciitis is best 
characterized as, at most, moderately disabling.  In 
addition, the veteran had a full range of motion during the 
May 2005 VA examination and the range of motion for his 
ankles during the February 2007 VA examination was 0 to 20 
degrees of dorsiflexion and 0 to 30 degrees of planar 
flexion.  While the veteran's ankles exhibited some 
limitation of motion over the course of this appeal, it is 
not indicative of a moderately severe foot injury.  Thus, 
higher initial ratings for the veteran's service-connected 
right and left plantar fasciitis are not warranted.  

The Board has considered whether the veteran's disabilities 
warrant higher evaluations under other diagnostic codes 
pertaining to the foot.  The veteran does not have flatfoot, 
bilateral weak foot, claw feet (pes cavus), metatarsalgia, 
hallux rigidus, hammer toe, or malunion/nonunion of the 
tarsal or metatarsal bones to warrant evaluations under any 
other potentially applicable Diagnostic Codes (DC's).  See 38 
C.F.R. §§ 4.71a, DC's 5277, 5278, 5279, 5281, 5282, 5283 
(2007).

The Board also must consider whether higher disability 
ratings are warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  Although the 
veteran has complained of daily bilateral foot pain on 
numerous occasions, his complaints do not establish weakened 
movement, excess fatigability, or incoordination to the 
degree which warrants higher initial ratings.  Furthermore, 
the February 2007 VA examiner opined that there was no change 
in motion on repeated and resisted testing of the ankles and 
toes with no additional limitation noted.  The Board finds 
any additional functional impairment is contemplated in the 
10 percent ratings currently assigned.  See 38 C.F.R. 
§ 4.56(c).  Therefore, higher initial ratings are not 
warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca.  

The Board also has considered whether there is any evidence 
which would support remand of the claims for consideration 
for an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321.  See 38 C.F.R. § 3.321 (2007).  The Board 
lacks the authority to award an extraschedular rating in the 
first instance but, if the evidence supports such a rating, 
the Board must refer the case to a VA officer authorized to 
make such an award.  VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The criteria for referral for an 
extraschedular evaluation are met if the case presents such 
an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  In this 
case, the veteran asserts that his service-connected right 
and left plantar fasciitis cause extreme pain which 
interferes with his ability to perform his job.  While the 
Board acknowledges the veteran's complaints of extreme pain 
and a history of steroid injections, there is no medical 
evidence showing that the veteran's service-connected right 
and left plantar fasciitis have resulted in marked 
interference with employment or required hospitalization.  In 
fact, the veteran stated on VA examination in February 2007 
that his pain associated with his service-connected feet 
disabilities only had a "mild to moderate effect on his 
occupation and daily activities."  Thus, the record does not 
show that the veteran has "exceptional or unusual" 
disabilities due to his service-connected right and left 
plantar fasciitis.  See Bagwell v. Brown, 9 Vet. App. 337, 
338, 339 (1996).

The evidence of record from the day the veteran filed these 
claims to the present also supports the conclusion that he is 
not entitled to additional increased compensation during any 
other time within the appeal period.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As the preponderance of the 
evidence is against the veteran's claims, the benefit-of- 
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to an initial rating greater than 10 percent for 
right plantar fasciitis is denied.  

Entitlement to an initial rating greater than 10 percent for 
left plantar fasciitis is denied.  




____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


